DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on Jan. 26, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910076660.0 application as required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 02/01/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended to correct a typographical error.
Amended Claims: 
Claim 1 below will replace all prior versions of claim 1 in the application. Currently amended claims are shown with additions underlined and deletions in 
1. A sensorless control method for a three-phase switched reluctance motor, comprising:
S1) obtaining phase inductances according to real-time phase inductances of three-phase windings of the three-phase switched reluctance motor;
S2) dividing an electrical cycle of the three-phase switched reluctance motor into three conduction regions with a same electrical angle, and obtaining line inductances in a corresponding conduction region according to the phase inductances obtained in step S1 of the three-phase windings;
S3) determining feature points of line inductances of three phases according to the line inductances obtained in step S2; calculating a position angle and [[an]] a  time interval of a region corresponding to the feature points of two adjacent line inductances; and calculating an average rotation speed             
                
                    
                        
                            
                                ω
                            
                            
                                n
                            
                        
                    
                    -
                
                 
                 
            
        of a rotor in the region corresponding to the feature points of the two adjacent line inductances according to the position angle and the time interval of the region;
S4) calculating a position angle             
                
                    
                        θ
                    
                    
                        n
                        +
                        1
                    
                
            
        (t) of the rotor at any time t in a next corresponding region according to the average rotation speed             
                
                    
                        
                            
                                ω
                            
                            
                                n
                            
                        
                    
                    -
                
            
         of the rotor obtained in step S3 in the corresponding region; and
S5) outputting a control signal to the three-phase switched reluctance motor according to the position angle of the rotor obtained in step S4, so as to realize a precise sensorless control for the three-phase switched reluctance motor.



Reasons for Allowance 
5.	The examiner is satisfied that the prior art has been fully developed and claims 1-10 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-10 filed on 02/01/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest the method steps cited in independent claim 1.
The closet references to the present invention are believed to be as follows: Ye et al. (US 20150280626 A1). Ye disclose switched reluctance motor system comprises a multi-phase switched reluctance motor and a controller coupled to the multi-phase switched reluctance motor, where the controller is configured to operate the multi-phase switched reluctance motor in an error reduction mode. In the error reduction mode, when a positive slope of a phase current corresponding to a first phase of the multi-phase switched reluctance motor is sampled at a first sample time and when a negative slope of the phase current corresponding to the first phase of the multi-phase switched reluctance motor is sampled at a second sample time, the slopes of a phase current corresponding to a second phase of the multi-phase switched reluctance motor have the same sign at the first sample time and the second sample time.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846